Citation Nr: 1228868	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder (manifested by chest pain).  

2. Entitlement to service connection for a heart disorder (manifested by chest pain).  

3. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye disorder. 
 
5. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from October 1972 to January 1986. 

However, the period of service from October 5, 1972 to October 29, 1982 was honorable, whereas the period of service from October 30, 1982 to January 24, 1986 was dishonorable. That is, an August 1986 Regional Office (RO) administrative decision found that the Veteran was barred from receiving VA benefits for his period of service from October 30, 1982 to January 24, 1986 because he was discharged under other than honorable conditions as a result of willful and persistent misconduct. See 38 C.F.R. § 3.12 (d)(4) (2011). Under this regulation, the Veteran's discharge for that period of service is considered dishonorable. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) RO in Columbia, South Carolina. 

The Board remanded this case in July 2004, December 2005, January 2008, and March 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In these remands, the Board remanded other issues that were also on appeal for additional development. After completion of this development, the RO granted service connection for a bilateral knee disability, a low back disability, and a gastrointestinal disability. Since the Veteran has not since appealed either the initial rating or effective date assigned for these disabilities, these issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is reopening the claim of service connection for a heart disorder on the basis of new and material evidence. On this review, the Board has noted that the Veteran's complete due process rights have not been accorded with regards to notification and the remaining new and material evidence and service connection issues will therefore be  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The RO denied service connection for a chest / heart disorder in an August 1987 rating decision. The RO's decision was confirmed by a June 1988 Board decision. The Veteran did not appeal the Board decision.

2. Evidence received since the June 1988 Board decision is new, bears directly and substantially upon the matter at issue, and is so significant that it must be considered with all the evidence of record in order to fairly adjudicate the heart disorder claim.


CONCLUSIONS OF LAW

1. The June 1988 Board decision denying service connection for a chest / heart disorder is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the service connection for a chest / heart disorder claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect for petitions to reopen filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As to the new and material evidence issue for a heart disorder, review of the claims folder does not show compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). No VCAA letter was compliant with the U.S. Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). That is, all VCAA letters of record failed to provide the correct date of the prior final Board denial (June 1988). Also, the VCAA letters of record failed to sufficiently explain the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given that the Board is reopening the new and material evidence issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


New and Material Evidence - Chest / Heart Disorder

The RO denied service connection for a chest / heart disorder in an August 1987 rating decision. The Board confirmed that denial in a June 1988 Board decision. The Veteran did not appeal the Board's decision. Therefore, the Board's June 1988 decision, which subsumes the prior RO decision, is final based on the evidence then of record. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.  

The RO denied service connection for a chest / heart disorder in the final June 1988 Board decision because there was no probative evidence of a chronic chest / heart disorder. The medical evidence of record did not establish a chest / cardiovascular diagnosis either in-service, within one-year of service, or post-service. No definitive post-service evidence of a heart disorder was found, except for September 1985 evidence of a slow heart beat or bradycardia, with no definitive diagnosis.   

The RO did not reopen the new and material evidence petition and consider it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the defective heart disorder claim before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen his claims on the basis of new and material evidence in June 1999. Therefore, the previous regulations for new and material evidence apply. See 66 Fed. Reg. at 45,620 (indicating to apply the previous version of 38 C.F.R. § 3.156 to petitions to reopen filed before August 29, 2001). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). According to the previous law, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of the earlier version of 38 C.F.R. § 3.156(a) has been received since the previous, final June 1988 Board decision for a chest / heart disorder. A May 2011 private South Carolina Heart Center record assessed bilateral internal carotid artery disease with a history of paroxysmal atrial fibrillation since the 1970s. Private electrocardiography (ECG) reports dated in September 2010 and May 2011 were abnormal. VA and private treatment records dated in the 1990s and 2000s document recurring treatment and testing for tachycardia and atrial fibrillation symptoms. The Veteran takes prescription medication (Coumadin) to control his cardiovascular symptoms. These records now demonstrate medical evidence of a current cardiovascular condition. Presuming the credibility of this evidence, this medical evidence is new, bears directly and substantially upon the claim, and is so significant that it must be considered with all the evidence of record in order to fairly adjudicate this claim. That is to say, this evidence is new and material and the Veteran's chest / heart disorder claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001). 


ORDER

As new and material evidence has been received, the claim for service connection for a chest / heart disorder is reopened. To this extent, the appeal is granted.


REMAND

To ensure compliance with due process requirements, the Board presently remands the following issues: service connection for a chest / heart disorder and new and material evidence for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder. 

For the issues of new and material evidence for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric, the Board's January 2008 and March 2011 remand directives have not been adequately completed. A remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. 

In both the January 2008 and March 2011 remands, the Board instructed the RO/AMC to provide corrective VCAA notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006) for the new and material evidence issues.  

In Kent, the Court held that VCAA notice requirements with regard to new and material evidence issues require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under the correct standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 20 Vet. App. at 10-11. 

For the new and material evidence issues for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder, only the first and third elements of Kent were complied with in the corrective VCAA notice letters. None of the VCAA notice letters of record complied with the second element of Kent. The notice letters failed to identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the RO's prior April 1989 rating decision on the merits. Also, the June 2011 VCAA letter inexplicably misidentifies the last prior final decision as dated in January 2010. Therefore, a remand is required for the RO/AMC to issue another VCAA letter for the new and material evidence issues that is fully complaint with Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006).  

Also, any recent VA treatment records must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA must also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran must be scheduled for a VA examination and opinion to determine the etiology of any current heart / cardiovascular disorder on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

Finally, if the RO/AMC finds that new and material evidence exists to reopen the bilateral hearing loss, a bilateral eye disorder, and acquired psychiatric disorder issues, the RO/AMC must schedule the Veteran for a VA examination to obtain a medical opinion concerning the etiology of these disorders on the basis of in-service incurrence. See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran and his representative a corrective VCAA notice letter that is compliant with Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), as to the new and material evidence issues for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder. Specifically, this letter must: 

(a) Describe the criteria for reopening a previously denied claim UNDER THE PRIOR STANDARD OF HODGE V. WEST, 155 F.3D 1356 (FED. CIR. 1998), IN EFFECT FOR CLAIMS FILED BEFORE AUGUST 29, 2001. That is, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. See 38 C.F.R. § 3.156(a) (2001); 

(b) Identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the RO's prior final April 1989 rating decision and June 1989 statement of the case (SOC). That is, in order to reopen the bilateral hearing loss, bilateral eye disorder, and acquired psychiatric disorder issues, the Veteran must submit evidence of CURRENT, CHRONIC CONDITONS FOR BILATERAL HEARING LOSS, A BILATERAL EYE DISORDER, AND AN ACQUIRED PSYCHIATRIC DISORDER. In addition, in order to reopen the acquired psychiatric disorder issue, evidence of a current psychiatric disorder other than a personality disorder is necessary, since under VA law congenital or developmental defects such as the Veteran's in-service personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 

(c) Provide general VCAA notice for the underlying service connection claims. See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated the following: a chest / heart disorder, bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder. 

(a) After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies. 

(b) In addition, any recent, relevant VA treatment records must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. After securing any additional treatment records, the RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician TO DETERMINE WHETHER THE VETERAN'S CURRENT HEART DISORDER WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE. 
The following considerations will govern the examination:

(a) The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

(b) The examiner must perform all appropriate tests, clinical studies, etc. to respond to the Board's inquiry. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE Veteran's CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(c) THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(1) Upon clinical examination, does the Veteran have a current heart / cardiovascular disorder?

(2) If a current heart / cardiovascular disorder is diagnosed, is this heart / cardiovascular disorder related to documented in-service treatment for recurrent chest pain? 

(d) The examiner must examine the claims folder. However, in rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: 

Service treatment records (STRs) document recurrent complaints and treatment for chest pain in May 1981, November 1984, June 1985, July 1985, August 1985, September 1985, and October 1985. At times his chest pain was attributed to acid reflux, at other times the etiology was considered musculoskeletal or was unclear. A September 1985 in-service private hospital record from Lenoir Memorial Hospital noted the Veteran's report of "heart" and chest pain. The September 1985 ECG was normal. It was noted that the Veteran may have sustained some type of syncope. A September 1985 electrocardiogram revealed bradycardia but was otherwise normal. In October 1985, the Veteran reported chest pain again. The Veteran's blood pressure was temporarily high. A probable noncardiac chest wall vs. angina was assessed. The Veteran reported chest pain at the January 1986 separation examination. He did not report any heart problems, and no heart problems were assessed.   

Post-service, the Veteran was treated for atypical chest pain, deemed non-cardiac in origin at an August 1987 VA examination. However, May 1987 X-rays and a July 1987 myocardial scan of the heart were normal. VA and private treatment records dated in the 1990s and 2000s document recurring treatment and testing for tachycardia, irregular heartbeats, and atrial fibrillation symptoms, but many ECGs and X-rays of the heart were unremarkable. A May 1999 private report from Perry Clinic revealed chest pain that may be secondary to reflux or a cardiac condition. A June 1999 private record from Chesterfield Hospital listed the possibility of coronary artery disease (CAD). A September 2010 private South Carolina Heart Center report lists a reported history of atrial fibrillations since 1976. A May 2011 private South Carolina Heart Center record assessed bilateral internal carotid artery disease with a history of paroxysmal atrial fibrillation since the 1970s. Private electrocardiography (ECG) reports dated in September 2010 and May 2011 were abnormal. The Veteran takes prescription medication (Coumadin) to control his cardiovascular symptoms.

(e) The Veteran contends that his heart / cardiovascular problems are caused by or a result of his military service. Specifically, he maintains that his in-service history of chest pain was consistent with the initial onset of heart / cardiovascular problems. 

4. After completion of the above development, if the RO/AMC finds that new and material evidence exists to reopen the bilateral hearing loss, bilateral eye disorder, and acquired psychiatric disorder issues, the RO/AMC must schedule the Veteran for a VA examination to obtain a medical opinion concerning the etiology of these disorders on the basis of in-service incurrence. See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

5. The RO/AMC must review the claims file and ENSURE THAT ALL OF THE DEVELOPMENT LISTED ABOVE HAS BEEN CONDUCTED TO INCLUDE BUT NOT LIMITED TO PROVIDING THE VETERAN WITH THE CORRECT PROVISIONS OF LAW AS TO HOW HE CAN REOPEN HIS PREVIOUSLY DENIED CLAIMS. IF ANY DEVELOPMENT IS INCOMPLETE, THE RO/AMC MUST TAKE APPROPRIATE CORRECTIVE ACTION. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record, and readjudicate both the new and material evidence and service connection issues on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


